Citation Nr: 1110806	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-09 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for left eye blindness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to June 1941.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO denied service connection for left eye blindness because new and material evidence had not been received to reopen a previously denied claim of service connection for left eye blindness.  

The Veteran's Notice of Disagreement with that decision was received at the RO in December 2004.  The RO issued a Statement of the Case (SOC) in February 2005.  The Veteran perfected his appeal with the submission of a statement received in lieu of a VA Form 9, substantive appeal, which was received at the RO in August 2005.  

The Veteran requested a videoconference hearing before the Board, which was scheduled for March 4, 2011.  In March 2011, VA learned that the Veteran no longer wanted a hearing as he was unable to make the trip to the RO.  Accordingly, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for left eye blindness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1946 rating decision, the RO denied service connection for internal concomitant strabismus, left; amblyopia exanopsia, left (left eye blindness).  Notice of that determination was sent to the Veteran in October 1946.  A notice of disagreement was not received within the subsequent one-year period, and that decision became final.

2.  In unappealed rating decisions dated in June 1979, March 1990, and August 1990, the RO denied service connection for left eye blindness because new and material evidence had not been received to reopen previously denied claims.  

3.  Evidence submitted since the RO's August 1990 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for left eye blindness, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1946, June 1979, March 1990, and August 1990 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received since the RO's August 1990 rating decision which denied service connection for left eye blindness, thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for left eye blindness, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claims.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In an October 1946 rating decision, the RO denied service connection for internal concomitant strabismus, left; amblyopia exanopsia, left.  The basis of the denial was that the condition had existed prior to service and was not aggravated therein.  

A notice of disagreement was not received within the subsequent one-year period.

Currently, the appellant contends that his left eye blindness was caused by an in-service injury when he was hit in the left eye with the base of a rifle during basic training.  The Veteran further contends that he was hospitalized due to this injury for several weeks before he was discharged from service.  Additional evidence has been added to the record, including the Veteran assertions regarding an in-service injury to the left eye that had never before been reported.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the RO determined that the Veteran's left eye blindness pre-existed service.  

Since the prior final decision, evidence has been added to the claims file, including the Veteran statements that he was not blind when he entered service and that he became blind as a result of an injury to his left eye during service.  This evidence when considered with the other evidence of record is new and material because the other evidence of record certainly suggests that the Veteran had per-existing defective vision in the left eye when he entered service, but there is some question as to whether he was actually blind in the left eye when he entered service.  The service treatment records are not crystal clear in that regard.  Specifically, the service treatment records consistently show that the Veteran had defective vision in the left eye that was first noticed at a young age, as well as strabismus around the teen years.  However, there is no indication that the Veteran was blind when he entered service, and this is consistent with the service entrance examination which does not establish defective vision in the left eye at entry.  Moreover, it appears that the Veteran was hospitalized at the time of his left eye analysis, but there is no specific explanation as to why he was hospitalized for such an extensive period of time, as the Veteran has suggested.  The Veteran reported that he was hit in the left eye with the base of a rifle during basic training, and this caused him to lose complete vision in the left eye.  This evidence was not previously of record and relates to an unestablished fact necessary to substantiate the claim.  Thus, the additional evidence that the Veteran incurred a left eye injury during service is new and material and reopening the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for left eye blindness having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for left eye blindness, VA now has the duty to notify the appellant as to how to substantiate his claim and to assist him in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claim and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).  

Given the Veteran's assertions that he injured his left eye in service, a VA examination is necessary to determine the likely etiology of the left eye blindness.  The examiner should attempt to determine the cause of the left eye blindness, and opine as to whether it is at least as likely as not that the Veteran's left eye blindness was incurred in or aggravated by service, to include whether he suffered injury in service.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran as to how he can substantiate his claim for service connection for a left eye disability now that the claim has been reopened pursuant to the Veterans Claims Assistance Act.  Ask that he either submit relevant medical records or provide sufficient information to allow VA to request records pertaining to assessment and/or treatment for the left eye disability both prior to and after discharge from service.  Then obtain and associate with the claims file all identified VA and/or private medical records concerning treatment received by the Veteran for his left eye blindness disability prior to and since discharge from service, not already associated with the claims file, provided that the Veteran completes any necessary authorization forms.  

2.  Schedule the Veteran for a VA ophthalmology examination to determine the current nature and likely etiology of the left eye blindness.  The claims folder must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed left eye disability.  The examiner should opine as to whether the Veteran's left eye blindness was incurred prior to service or incurred during service as a result of the claimed injury in service.  The examiner should keep in mind that the service treatment records suggest that the Veteran had some pre-existing vision loss in the left eye, but they raise some question as to whether the Veteran was actually blind in this eye prior to service.  In other words, the examiner is asked to opine as to whether the Veteran had pre-existing left eye vision loss that progressed to blindness in service, and if so, whether it was due to a pre-existing congenital defect or disease, or whether it was due to an in-service injury as reported by the Veteran, keeping in mind his lengthy hospitalization and his reported history of injury in service.  

If the examiner determines that the Veteran had a left eye congenital or developmental defect prior to service, the examiner should also specifically indicate whether there was a superimposed injury or disease in service that resulted in additional left eye disability.  If the examiner determines that the Veteran had a left eye congenital disease prior to service, the examiner should specifically indicate whether the condition was aggravated (i.e., permanently worsened) beyond the natural progress of the disease during service.  The examiner should fully explain why he or she considers the left eye disorder(s) a defect or a disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

In so opining, the examiner should consider the service treatment records, lay statements and any pertinent VA and private medical evidence in the claims file.  In particular, the examiner should consider the service treatment records which show pre-existing vision defect in the left eye, but which do not necessarily note blindness in the left eye prior to service.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.  

3.  Following completion of the development requested, undertake any additional development deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


